Citation Nr: 0634530	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-01 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to specially adapted housing pursuant to 
38 U.S.C.A. § 2101(a) (West Supp. 2006).  

2.  Entitlement to a special home adaptation grant pursuant 
to 38 U.S.C.A. § 2101(b) (West Supp. 2006).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from April 1968 to June 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  The service-connected disabilities are currently rated 
totally and permanently disabling.  

2.  The appellant does not currently have, as a result of 
service-connected disability, loss or loss of use of both 
lower extremities; blindness in both eyes, having light 
perception only, plus loss or loss of use of one lower 
extremity; loss or loss of use of one lower extremity 
together with either residuals of organic disease or injury, 
or the loss or loss of use of one upper extremity as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or loss or loss of use of both upper 
extremities.  

3.  The appellant does not currently have, as a result of 
service-connected disability, blindness in both eyes with 
5/200 visual acuity or less; or anatomical loss or loss of 
use of both hands.  


CONCLUSIONS OF LAW

1.  Entitlement to specially adapted housing is not 
established.  38 U.S.C.A. § 2101(a) (West Supp. 2006).  

2.  Entitlement to a special home adaptation grant is not 
established.  38 U.S.C.A. § 2101(b) (West Supp. 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various correspondence, VA 
has notified the appellant of the evidence and information 
needed to substantiate the current claims, the information he 
should provide to enable VA to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire VA to obtain the 
evidence on his behalf.  See, e.g., the letter addressed to 
the appellant by VA dated February 24, 2003.  In this letter, 
VA specifically informed the appellant of what the evidence 
must show in order to support the claims.  The appellant was 
also asked to inform VA of any additional evidence or 
information which he thought would support his claims, so 
that the RO could attempt to obtain this additional evidence 
for him.  Moreover, since the veteran was informed of the 
evidence that would be pertinent to his claims and requested 
to submit such evidence or provide the information necessary 
to enable the RO to obtain such evidence, the Board believes 
that the veteran was on notice of the fact that he should 
submit any pertinent evidence in his possession.  In August 
2006, the appellant specified that he had no further evidence 
or argument to present in support of his claims.  Therefore, 
to this extent, the Board is satisfied that VA has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter the Court) issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The current appeal does not involve issues concerning 
entitlement to service connection or to increased ratings.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish an 
effective date for the benefits sought on appeal.  Despite 
the inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for specially adapted housing 
and/or a special home adaptation grant, any questions as to 
the appropriate effective date or dates to be assigned are 
rendered moot.   

The appellant has been accorded several VA examinations in 
connection with the current claims which clearly demonstrate 
his current condition relative to the basic eligibility 
requirements, and extensive VA and private medical records 
have been reviewed.  The Board is also unaware of any 
outstanding evidence or information which could be obtained 
to substantiate the present claims.  As previously noted, the 
appellant specified in August 2006 that he had no additional 
evidence or argument to submit in support of his claims.  
Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issues were initially 
adjudicated by the RO in July 2003.  Subsequently, additional 
evidentiary development was accomplished in accordance with 
the VCAA, and the claim was last adjudicated in December 
2003.  There is no indication or reason to believe that the 
ultimate decision of the originating agency on the merits of 
these claims would have been different had initial 
adjudication been preceded by complete VCAA notification and 
development.  In sum, the Board is satisfied that VA has 
properly processed the claim following compliance with the 
notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Analysis

In the June 2006 Appellant's Brief, the representative has 
speculated that, "due to his [the appellant's] poor 
prognosis it is suspected that his condition might have 
worsened and a new examination might prove fruitful."  It 
does not appear that the representative actually contacted 
the appellant and verified that his condition had worsened 
since the last VA examination.  Such unsupported speculation 
by the representative is not a proper basis for ordering a 
new VA examination of the appellant, see 38 C.F.R. 
§ 3.159(c)(4).  Moreover, the most recent VA examination of 
the appellant in October 2003 indicated that his condition 
had been stable for the previous two years, and there is no 
objective indication in the record that the appellant's 
condition has worsened since that examination.  On the other 
hand, the appellant wrote to the Board in August 2006 to say 
that the evidentiary record in this appeal is complete and 
that he wanted the Board to proceed with its appellate 
review.  Accordingly, the request for a current VA 
examination of the appellant is denied.  

As pertinent to the present appeal, a veteran is eligible for 
specially adapted housing if that veteran is entitled to 
compensation for a permanent and total service-connected 
disability that meets any of the following criteria:  
(A)  The disability is due to the loss or loss of use of both 
lower extremities such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; or-
(B)  The disability is due to blindness in both eyes, having 
light perception only, plus loss or loss of use of one lower 
extremity; or-
(C)  The disability is due to the loss or loss of use of one 
lower extremity together with (i) residuals of organic 
disease or injury; or (ii) the loss or loss of use of one 
upper extremity, which so affect the functions of balance or 
propulsion so as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or-
(D)  The disability is due to the loss or loss of use of both 
upper extremities such as to preclude the use of the arms at 
or above the elbows.  38 U.S.C.A. § 2101(a).  

As pertinent to the present appeal, a veteran is eligible for 
a specially adapted housing grant if that veteran is entitled 
to compensation for a permanent and total service-connected 
disability that meets either of the following criteria:  
(A)  The disability is due to blindness in both eyes with 
5/200 visual acuity or less; or-
(B)  The disability includes the anatomical loss or loss of 
use of both hands.  38 U.S.C.A. § 2101(b).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

At the present time, the appellant is service-connected for 
multiple sclerosis (MS) with impairment of vision, rated 
40 percent disabling; for recurrent urethral stricture 
secondary to MS, rated 30 percent disabling; for a neurogenic 
bladder secondary to MS, rated 30 percent disabling; for 
vertigo secondary to MS, rated 30 percent disabling; for 
muscle weakness/sensory changes of the left upper extremity 
secondary to MS, rated 20 percent disabling; for muscle 
weakness/sensory changes of the right upper extremity 
secondary to MS, rated 20 percent disabling; for a 
gastrointestinal reaction with cholecystectomy and 
constipation, rated 10 percent disabling; for prostate 
hypertrophy secondary to MS, rated 10 percent disabling; for 
weakness and intermittent numbness of the right lower 
extremity secondary to MS, rated 10 percent disabling; for 
weakness, intermittent numbness and thigh pain of the left 
lower extremity secondary to MS, rated 10 percent disabling; 
for warts on the left thumb and both feet, noncompensably 
rated; and for impotence secondary to MS, noncompensably 
rated.  The service-connected disabilities are rated 
90 percent disabling, in combination, and a total disability 
rating based on individual unemployability is also in effect; 
the permanency of this total service-connected disability has 
also been recognized by the RO.  

The appellant is also entitled to special monthly 
compensation on account of the loss of use of a creative 
organ; he is not currently receiving special monthly 
compensation for the loss or loss of use of one or both legs, 
one or both arms, or one or both hands, or for blindness in 
one or both eyes.  See 38 C.F.R. § 3.350.  

There is no anatomical loss of one or both legs, or of one or 
both arms, or of one or both hands, currently demonstrated by 
the evidence of record, nor is it contended otherwise.  

The appellant does not currently have the loss of use of one 
or both legs.  The most recent VA examiner of the appellant 
in October 2003 reported that there was a slight weakness of 
both lower extremities demonstrated on physical examination, 
but that the appellant was able to ambulate without 
assistance for short distances, although his ambulation was 
wide based and hesitant.  For longer distances, the appellant 
uses either a walker or a cane.  In addition, this official 
medical examiner further reported that there was no sign of 
muscle atrophy in either leg, a clinical finding which is 
totally inconsistent with the loss of use of one or both 
legs.  The extreme loss of functional ability in one or both 
legs contemplated by the controlling statute should very 
quickly result in observable muscular atrophy due to the 
disuse of at least some of the leg muscles, and this has not 
happened in this case.  

The appellant does not currently have blindness in both eyes, 
having light perception only, nor does he currently exhibit 
blindness in both eyes with 5/200 visual acuity or less.  The 
most recent official eye examination of the appellant in 
January 2003 disclosed corrected visual acuity of 20/20 in 
the right eye and 20/80 in the left eye with central scotoma, 
which is visual acuity far in excess of the statutory 
requirements for the benefits sought in this appeal.  

The appellant does not currently have the loss of use of one 
or both upper extremities or of one or both hands.  The most 
recent VA examiner in October 2003 reported that the 
appellant has numbness and tingling in his hands, but that he 
was able to use his upper extremities without difficulty for 
the usual daily activities.  For example, he was able to pick 
up a coin from a table; and he was able to write and use 
utensils to eat, although with some hesitancy and slowness.  

The October 2003 VA examiner also reported that the appellant 
experiences vertigo, but only once per day and only lasting 
for 10 or 15 minutes; otherwise, this condition has not posed 
a significant problem for the appellant, according to the VA 
examiner.  

The Board realizes that the appellant is significantly 
disabled by his service-connected disabilities, as is 
recognized by the current permanent and total disability 
rating.  However, based upon the medical evidence of record, 
he does not currently meet the very specific standards for 
eligibility to receive any of the benefits sought in the 
present appeal.  Since a preponderance of the evidence is 
unfavorable to both claims, the appeal will be denied for 
this reason.  


ORDER

As to both issues, the appeal is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


